UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period :	August 1, 2016 — July 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Investors Fund Annual report 7 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 52 About the Trustees 53 Officers 55 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees September 14, 2017 Dear Fellow Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and geopolitical risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your fund’s Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. Putting decades of investment experience into action, Portfolio Manager Jerry Sullivan researches the universe of large U.S. companies for opportunities that others may have overlooked. Jerry may see potential in value stocks, where investors have temporarily pushed prices too low, or in growth stocks that other investors may be underestimating. He works with a team of equity analysts to identify factors that may give a company an edge and help it outperform expectations. Looking for an edge with disciplined research “One way I generate investment ideas is by following legacy names,” says Jerry. “These are businesses I have followed closely throughout my 30-year career. I regularly research these companies, in all market conditions, regardless of whether I am currently investing in them. I’ve come to know my legacy names so well that I am likely to spot opportunities that may be overlooked by others.” 2 Investors Fund Investing through decades of changing markets Through more than 90 years of changing markets, the fund has maintained its focus on seeking opportunities for investors. Data are historical. Past performance is not a guarantee of future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. For the most recent month-end performance, visit putnam.com. Performance assumes reinvestment of distributions and does not account for taxes. Returns for class A shares do not reflect a sales charge of 5.75%. Had a sales charge been reflected, returns would have been lower. Returns for other classes of shares may vary. The period illustrated is longer than the investment horizon of many investors. The chart is plotted on a logarithmic scale so that comparable percentage changes appear similar. Investors Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 3 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark and Lipper category, the S&P 500 Index and Lipper Large-Cap Core Funds category, were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/17. See above and pages 3 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 4 Investors Fund Jerry has an M.B.A. from Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. Jerry, how were conditions for stock market investors during the reporting period? It was generally a strong 12-month period for U.S. stocks, which delivered solid gains despite many political and macroeconomic uncertainties. The period began in August2016, a relatively calm month for the U.S. stock market, which had been advancing for several months. Stock market performance was flat in August, then weakened in September and October as uncertainty grew around the approaching U.S. presidential election and the likelihood of a Federal Reserve interest-rate hike by year-end. In the aftermath of the election, however, stock performance soared in anticipation of a new business-friendly administration in Washington. While most market observers expected post-election turmoil, many major stock indexes hit record highs and delivered solid returns for the 2016 calendar year. This market rally continued into the new year and remained intact through February2017 before retreating somewhat. The Dow Jones Industrial Average surpassed the 20,000 level in February, and the U.S. bull market observed its eighth anniversary in March. The remainder of the period offered many Investors Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 7/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Investors Fund of the same trends: relatively low volatility, new record highs for major indexes, and a modest advance for the U.S. stock market. Along with these positive factors, however, came a lower level of investor optimism about progress from Washington in implementing pro-growth, business-friendly policies. How did the fund perform in this environment? I am pleased to report that the fund outperformed both its benchmark and its peer group by a considerable margin. For the 12-month reporting period, the fund delivered a return of 19.14%. Its benchmark, the S&P 500 Index, returned 16.04%, and the average return for funds in its Lipper peer group, Large-Cap Core Funds, was 15.12%. The most significant gains were made in the fund’s financials sector holdings. In 2016, I was focused on the financials sector, particularly banks, which I believed were very attractively valued, with some trading at or below book value. Throughout the year, I patiently waited for the market to recognize their potential. Finally, in the market rally that followed the election, financial stocks took off dramatically. Among S&P 500 sectors in 2016, financials was the second-best performer. It is worth noting that the sector has struggled a bit in 2017 due to declining enthusiasm about legislative success in Washington as well as stubbornly low long-term interest rates, which tend to dampen the profitability of financial institutions. Could you provide some examples of stocks that helped performance? The success of the fund’s focus on the financials sector is evident when looking at the best-­performing holdings for the reporting period. The top two contributors to performance relative to the benchmark were JPMorgan Chase and Bank of America. Also among the top contributors were Morgan Stanley and Goldman Sachs Group. These stocks made impressive gains as investors anticipated rising interest rates, lower corporate tax rates, and deregulation under the Trump administration. Another portfolio highlight was the fund’s investment in NRG Energy, the largest independent U.S. power producer. This stock’s price soared in late July after NRG announced a plan to simplify and streamline the company by selling off portions of its business. Two other notable contributors for the period were Micron Technology, a semiconductor company, and Lam Research, a supplier of equipment to the semiconductor industry. Both stocks performed well as demand picked up for computer memory and storage products. By the close of the period, Micron Technology had been sold from the portfolio. What were some holdings that detracted from performance? The top detractor from performance was the fund’s investment in Forterra, a manufacturer of pipes and products for water and drainage infrastructure projects. The company’s earnings in 2017 have been well below market estimates, due to weather-related challenges and increasing competitive pressure. Also detracting from performance for the period was the stock of Target, a retailer with over 1,800 U.S. stores. Target has been hurt by declining sales and customer visits, and like most brick-and-mortar retailers, the company has faced intensifying competition from online retailers. My decision to avoid investing in Netflix also dampened fund returns, as this stock was a strong performer. I believed this stock — along with a handful of other large-company technology stocks that surged during the period — was simply too expensive. I have either avoided these stocks or maintained Investors Fund 7 underweight exposure to them in favor of other opportunities. As the fund begins a new fiscal year, what is your outlook? It has been a strong 12months for the U.S. stock market, which continued to advance through the midpoint of 2017. However, I believe enthusiasm from investors has cooled a bit, and I would describe the market’s progress in 2017 as a reluctant rally. Much of the reluctance has been based on political issues — particularly the progress, or lack thereof, with President Trump’s agenda. I believe we are likely to see the market move in fits and starts as the administration works to get changes through Congress. I believe the forces are still in place for continued improvement in U.S. business and economic growth. Sentiment has been playing an important role — there seems to be a greater level of confidence from both company managements and consumers. I believe this positive sentiment is already reflected in higher wages and improving employment data. Also, despite possible delays and battles in Congress, it appears that businesses generally believe that the administration is looking out for their best interests with a pro-growth agenda that seeks to lower taxes and lighten some of their regulatory burdens. In terms of investment opportunities for the fund, I am particularly interested in the consumer sector. I am focused on companies that provide lower-end consumer products and services — an area that I believe is poised to strengthen. I also continue to look for casualties of the “Amazon effect.” That is, stocks that have been unfairly punished by broader fears over Amazon’s dominance in the retail sector. I am still maintaining overweight positions in financials, particularly in large bank stocks. I trimmed them a bit after their strong run late last year, but I have stayed with them through their struggles in 2017. In my view, these stocks are not expensive; the businesses are fundamentally strong; and they are levered to an improving economy, which I believe we will continue to see in the coming months. Another important development came in late June, when 34 of the largest U.S. banks passed the Federal Reserve’s “stress test,” allowing them to pay back more of their capital to shareholders in the form of share buybacks and dividend This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Investors Fund payments. Also, I remain optimistic on the regulatory front. I believe progress is still possible for the deregulation component of the Trump administration’s agenda. Thanks for your time and for bringing us up to date, Jerry. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Investors Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (12/1/25) Before sales charge 9.27% 83.98% 6.29% 96.50% 14.47% 28.89% 8.83% 19.14% After sales charge 9.20 73.40 5.66 85.20 13.12 21.48 6.70 12.29 Class B (3/1/93) Before CDSC 9.17 73.00 5.63 89.16 13.60 25.96 8.00 18.21 After CDSC 9.17 73.00 5.63 87.16 13.36 22.96 7.13 13.21 Class C (7/26/99) Before CDSC 8.45 70.55 5.48 89.13 13.59 25.98 8.00 18.24 After CDSC 8.45 70.55 5.48 89.13 13.59 25.98 8.00 17.24 Class M (12/2/94) Before sales charge 8.53 74.92 5.75 91.64 13.89 26.92 8.27 18.56 After sales charge 8.49 68.80 5.37 84.93 13.08 22.48 6.99 14.41 Class R (1/21/03) Net asset value 9.00 79.39 6.02 94.09 14.18 27.89 8.55 18.83 Class R6 (7/2/12) Net asset value 9.34 90.27 6.64 100.69 14.95 30.41 9.25 19.57 Class Y (1/7/97) Net asset value 9.33 88.58 6.55 98.91 14.74 29.79 9.08 19.41 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Investors Fund Comparative index returns For periods ended 7/31/17 Annual average Annual Annual Annual (life of fund) † 10 years average 5 years average 3 years average 1 year S&P 500 Index — 110.73% 7.74% 99.22% 14.78% 36.29% 10.87% 16.04% Lipper Large-Cap Core Funds category average * — 94.66 6.82 88.62 13.48 29.83 9.06 15.12 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/17, there were 823, 740, 667,and 518 funds, respectively, in this Lipper category. † The fund’s benchmark and Lipper category, the S&P 500 Index and Lipper Large-Cap Core Funds category, were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $17,300 and $17,055, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,880. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $17,939, $19,027, and $18,858, respectively. Investors Fund 11 Fund price and distribution information For the 12-month period ended 7/31/17 Distributions Class A Class B Class C Class M Class R ClassR6 Class Y Number 1 1 1 1 1 1 1 Income $0.239 $0.089 $0.089 $0.127 $0.047 $0.330 $0.295 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $21.91 $23.25 $19.59 $20.60 $20.58 $21.33 $21.57 $22.35 $22.24 7/31/17 25.84 27.42 23.06 24.26 24.26 25.14 25.58 26.36 26.23 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (12/1/25) Before sales charge 9.25% 69.56% 5.42% 93.86% 14.16% 24.04% 7.45% 21.01% After sales charge 9.18 59.81 4.80 82.71 12.81 16.91 5.35 14.05 Class B (3/1/93) Before CDSC 9.15 59.64 4.79 86.73 13.30 21.28 6.64 20.13 After CDSC 9.15 59.64 4.79 84.73 13.06 18.28 5.76 15.13 Class C (7/26/99) Before CDSC 8.43 57.27 4.63 86.72 13.30 21.32 6.65 20.10 After CDSC 8.43 57.27 4.63 86.72 13.30 21.32 6.65 19.10 Class M (12/2/94) Before sales charge 8.51 61.26 4.89 88.98 13.58 22.23 6.92 20.44 After sales charge 8.46 55.62 4.52 82.37 12.77 17.95 5.66 16.22 Class R (1/21/03) Net asset value 8.98 65.36 5.16 91.39 13.86 23.13 7.18 20.74 Class R6 (7/2/12) Net asset value 9.32 75.33 5.78 97.90 14.63 25.56 7.88 21.49 Class Y (1/7/97) Net asset value 9.31 73.82 5.68 96.20 14.43 24.99 7.72 21.32 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 Investors Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/16 1.05% * 1.80% * 1.80% * 1.55% * 1.30% * 0.65% 0.80% * Annualized expense ratio for the six-month period ended 7/31/17 † 1.04% 1.79% 1.79% 1.54% 1.29% 0.65% 0.79% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 2/1/17 to 7/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $5.39 $9.25 $9.25 $7.97 $6.68 $3.37 $4.09 Ending value (after expenses) $1,088.90 $1,084.70 $1,084.50 $1,086.40 $1,087.60 $1,090.60 $1,090.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/17, use the following calculation method. To find the value of your investment on 2/1/17, call Putnam at 1-800-225-1581. Investors Fund 13 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $5.21 $8.95 $8.95 $7.70 $6.46 $3.26 $3.96 Ending value (after expenses) $1,019.64 $1,015.92 $1,015.92 $1,017.16 $1,018.40 $1,021.57 $1,020.88 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Investors Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to Investors Fund 15 other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2017, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2017, Putnam employees had approximately $501,000,000 and the Trustees had approximately $88,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Investors Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Investors Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous 18 Investors Fund years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2016. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2016. Putnam Management has agreed to maintain the 32 basis points expense limitation (25 basis points effective September 1, 2016) until at least August31, 2018 and to maintain the 20 basis points expense limitation until at least November30, 2018. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and Investors Fund 19 distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd 20 Investors Fund in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2016, there were 875, 796 and 707 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, Investors Fund 21 as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. 22 Investors Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Investors Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investors Fund: We have audited the accompanying statement of assets and liabilities of Putnam Investors Fund (the fund), including the fund’s portfolio, as of July 31, 2017, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2017, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Investors Fund as of July 31, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 14, 2017 24 Investors Fund The fund’s portfolio 7/31/17 COMMON STOCKS (97.8%)* Shares Value Aerospace and defense (1.8%) Boeing Co. (The) 95,000 $23,033,700 Northrop Grumman Corp. 46,200 12,156,606 Airlines (1.4%) American Airlines Group, Inc. S 103,000 5,195,320 Southwest Airlines Co. 295,300 16,392,103 United Continental Holdings, Inc. † 91,800 6,213,024 Auto components (1.0%) Goodyear Tire & Rubber Co. (The) 277,500 8,744,025 Lear Corp. 68,700 10,180,653 Banks (7.9%) Bank of America Corp. 1,678,942 40,496,081 Citigroup, Inc. 506,017 34,636,864 JPMorgan Chase & Co. 703,773 64,606,361 Regions Financial Corp. 865,400 12,634,840 Beverages (2.7%) Coca-Cola Co. (The) 301,600 13,825,344 Dr. Pepper Snapple Group, Inc. 106,684 9,725,313 PepsiCo, Inc. 250,400 29,199,144 Biotechnology (4.4%) Amgen, Inc. 153,194 26,733,885 Biogen, Inc. † 37,600 10,888,584 Bioverativ, Inc. † 148,200 9,183,954 Celgene Corp. † 126,500 17,129,365 Gilead Sciences, Inc. 193,100 14,692,979 Vertex Pharmaceuticals, Inc. † 35,800 5,435,156 Building products (0.5%) Johnson Controls International PLC 231,232 9,006,486 Capital markets (5.0%) Ameriprise Financial, Inc. 85,600 12,401,728 E*Trade Financial Corp. † 180,000 7,380,000 Goldman Sachs Group, Inc. (The) 135,000 30,419,550 Invesco, Ltd. 138,982 4,832,404 KKR & Co. LP 459,700 8,908,986 Morgan Stanley 413,800 19,407,220 State Street Corp. 124,700 11,625,781 Virtus Investment Partners, Inc. 8,300 977,740 Chemicals (1.8%) Albemarle Corp. 62,400 7,225,920 CF Industries Holdings, Inc. S 343,800 10,090,530 Investors Fund 25 COMMON STOCKS (97.8%)* cont . Shares Value Chemicals cont . Dow Chemical Co. (The) 155,843 $10,011,354 E. I. du Pont de Nemours & Co. 79,200 6,511,032 Commercial services and supplies (0.2%) New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Germany) † ∆∆ F 23 20 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Germany) † ∆∆ F 9 8 Stericycle, Inc. † 52,500 4,046,700 Communications equipment (1.6%) Cisco Systems, Inc. 960,900 30,220,305 Construction materials (0.2%) Forterra, Inc. † S 398,232 3,556,212 Consumer finance (1.2%) Capital One Financial Corp. 162,700 14,021,486 Synchrony Financial 280,200 8,495,664 Diversified financial services (1.8%) Alignvest Acquisition II Corp. Class A (Canada) † 513,470 4,015,506 CF Corp. 144A † F 887,557 8,875,570 Easterly Acquisition Corp. † 736,300 7,363,000 Federal Street Acquisition Corp. (Units) † 480,200 4,874,030 Gores Holdings II, Inc. (Units) † 225,000 2,346,750 TPG Pace Holdings Corp. (Units) † 682,507 7,009,347 Diversified telecommunication services (1.3%) AT&T, Inc. 627,352 24,466,728 Electric utilities (1.3%) Edison International 66,600 5,240,088 Entergy Corp. 117,000 8,976,240 Exelon Corp. 308,200 11,816,388 Electrical equipment (0.6%) Rockwell Automation, Inc. 67,000 11,057,010 Energy equipment and services (0.7%) Baker Hughes a GE Co. 187,411 6,913,592 Select Energy Services, Inc. 144A Class A-1 † F 390,557 6,065,350 Equity real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. R 626,286 8,304,552 Easterly Government Properties, Inc. R S 536,744 10,729,513 26 Investors Fund COMMON STOCKS (97.8%)* cont . Shares Value Food and staples retail (3.5%) CVS Health Corp. 156,810 $12,533,823 Wal-Mart Stores, Inc. 318,400 25,468,816 Walgreens Boots Alliance, Inc. 353,162 28,489,579 Food products (0.6%) Kraft Heinz Co. (The) 87,000 7,609,020 Pinnacle Foods, Inc. 62,800 3,729,064 Gas utilities (0.2%) UGI Corp. 94,800 4,784,556 Health-care equipment and supplies (1.8%) Baxter International, Inc. 252,600 15,277,248 Becton Dickinson and Co. 101,000 20,341,400 Health-care providers and services (3.0%) Anthem, Inc. 62,000 11,545,020 Express Scripts Holding Co. † 151,200 9,471,168 HCA Healthcare, Inc. † 129,300 10,387,962 Humana, Inc. 49,300 11,398,160 McKesson Corp. 93,200 15,086,284 Hotels, restaurants, and leisure (1.9%) Del Taco Restaurants, Inc. † S 286,340 3,748,191 Hyatt Hotels Corp. Class A † 49,500 2,750,715 Las Vegas Sands Corp. 163,700 10,085,557 Penn National Gaming, Inc. † S 260,193 5,245,491 Playa Hotels & Resorts NV † 396,790 4,690,055 Wyndham Worldwide Corp. 94,200 9,831,654 Household durables (0.6%) FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Germany) † ∆∆ F 46 41 PulteGroup, Inc. 499,100 12,188,022 Independent power and renewable electricity producers (0.6%) NRG Energy, Inc. 490,800 12,083,496 Industrial conglomerates (0.8%) Honeywell International, Inc. 110,900 15,095,708 Insurance (2.0%) American International Group, Inc. 151,850 9,938,583 Assured Guaranty, Ltd. 194,900 8,772,449 Lincoln National Corp. 155,500 11,360,830 Prudential Financial, Inc. 80,100 9,069,723 Investors Fund 27 COMMON STOCKS (97.8%)* cont . Shares Value Internet and direct marketing retail (1.4%) Amazon.com, Inc. † 23,200 $22,916,496 Expedia, Inc. 26,500 4,146,455 Global Fashion Holding SA (acquired 8/2/13, cost $1,535,904) (Private) (Luxembourg) † ∆∆ F 36,256 388,590 Internet software and services (5.4%) Alibaba Group Holding, Ltd. ADR (China) † S 38,600 5,981,070 Alphabet, Inc. Class A † 19,200 18,153,600 Alphabet, Inc. Class C † 48,894 45,495,867 Cision, Ltd. † 179,750 1,986,238 Delivery Hero Holding GmbH (Germany) † 216,543 7,100,720 Facebook, Inc. Class A † 151,100 25,573,675 IT Services (2.2%) Conduent, Inc. † 207,000 3,417,570 DXC Technology Co. 192,326 15,074,512 IBM Corp. 82,300 11,906,341 MasterCard, Inc. Class A 96,600 12,345,480 Machinery (2.1%) Caterpillar, Inc. 103,200 11,759,640 Cummins, Inc. 69,800 11,719,420 Ingersoll-Rand PLC 130,300 11,450,764 Komatsu, Ltd. (Japan) 187,800 5,049,962 Media (3.4%) CBS Corp. Class B (non-voting shares) 118,962 7,831,268 Charter Communications, Inc. Class A † 12,838 5,031,341 Comcast Corp. Class A 778,900 31,545,450 DISH Network Corp. Class A † 146,700 9,393,201 Live Nation Entertainment, Inc. † 319,300 11,900,311 Metals and mining (1.0%) Alcoa Corp. 172,300 6,271,720 Freeport-McMoRan, Inc. (Indonesia) † 842,300 12,314,426 Mortgage real estate investment trusts (REITs) (0.3%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. R 216,906 5,043,065 Multiline retail (0.5%) Target Corp. 164,400 9,316,548 Oil, gas, and consumable fuels (5.1%) ConocoPhillips 340,200 15,434,874 Enterprise Products Partners LP 380,400 10,346,880 EOG Resources, Inc. 53,100 5,051,934 Exxon Mobil Corp. 172,825 13,832,913 Kimbell Royalty Partners LP 266,172 4,325,295 Marathon Oil Corp. 478,200 5,848,386 28 Investors Fund COMMON STOCKS (97.8%)* cont . Shares Value Oil, gas, and consumable fuels cont . Plains GP Holdings LP Class A † 183,519 $5,017,409 Royal Dutch Shell PLC ADR Class A (United Kingdom) S 353,627 19,990,534 Suncor Energy, Inc. (Canada) 267,200 8,716,064 Valero Energy Corp. 138,700 9,566,139 Pharmaceuticals (4.3%) Jazz Pharmaceuticals PLC † 71,011 10,908,000 Johnson & Johnson 310,500 41,209,560 Merck & Co., Inc. 203,600 13,005,968 Pfizer, Inc. 521,926 17,307,066 Professional services (0.3%) ManpowerGroup, Inc. 53,700 5,753,955 Real estate management and development (0.7%) CBRE Group, Inc. Class A † 200,500 7,616,995 Kennedy-Wilson Holdings, Inc. 287,900 5,786,790 Road and rail (0.6%) Norfolk Southern Corp. 110,300 12,417,574 Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 356,900 15,814,239 Intel Corp. 437,400 15,514,578 Lam Research Corp. 97,800 15,595,188 Qualcomm, Inc. 250,900 13,345,371 Texas Instruments, Inc. 147,500 12,003,550 Software (5.4%) Dell Technologies, Inc. Class V † 183,825 11,814,433 Microsoft Corp. 1,045,000 75,971,500 Oracle Corp. 334,034 16,678,318 Specialty retail (3.1%) Best Buy Co., Inc. 213,100 12,432,254 Gap, Inc. (The) S 239,000 5,695,370 Home Depot, Inc. (The) 138,100 20,659,760 Lowe’s Cos., Inc. 169,700 13,134,780 Ross Stores, Inc. 136,900 7,573,308 Technology hardware, storage, and peripherals (5.3%) Apple, Inc. 510,669 75,951,800 Hewlett Packard Enterprise Co. 460,592 8,064,966 HP, Inc. 529,692 10,117,117 NCR Corp. † 87,500 3,311,875 Xerox Corp. 182,125 5,585,774 Investors Fund 29 COMMON STOCKS (97.8%)* cont . Shares Value Textiles, apparel, and luxury goods (0.5%) Hanesbrands, Inc. S 420,000 $9,626,400 Trading companies and distributors (0.4%) United Rentals, Inc. † 69,400 8,255,824 Wireless telecommunication services (0.6%) T-Mobile US, Inc. † 191,400 11,801,724 Total common stocks (cost $1,481,001,023) CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value American Tower Corp. $5.50 cv. pfd. R 37,928 $4,596,399 Becton Dickinson and Co. Ser. A, $3.063 cv. pfd. † S 62,395 3,487,257 Iridium Communications, Inc. 7.00% cv. pfd. S 27,936 3,097,404 Total convertible preferred stocks (cost $9,706,150) Principal CONVERTIBLE BONDS AND NOTES (0.2%)* amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $2,655,000 $3,298,838 Total convertible bonds and notes (cost $2,655,000) Expiration Strike WARRANTS (—%)* † date price Warrants Value Alignvest Acquisition II Corp. (Canada) 7/4/22 CAD 11.50 256,735 $131,791 Cision, Ltd. 6/29/22 $11.50 89,875 195,029 Easterly Acquisition Corp. 7/29/20 11.50 368,150 312,927 Total warrants (cost $425,184) SHORT-TERM INVESTMENTS (4.0%)* Shares Value Putnam Cash Collateral Pool, LLC 1.29% d 48,029,150 $48,029,150 Putnam Short Term Investment Fund 1.15% L 28,268,726 28,268,726 Total short-term investments (cost $76,297,876) TOTAL INVESTMENTS Total investments (cost $1,570,085,233) 30 Investors Fund Key to holding’s currency abbreviations CAD Canadian Dollar USD/$ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,926,054,465. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $388,659, or less than 0.1% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $8,875,570 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Investors Fund 31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $238,667,305 $— $388,631 Consumer staples 130,580,103 —­ —­ Energy 105,044,020 6,065,350 —­ Financials 340,637,988 8,875,570 —­ Health care 260,001,759 —­ —­ Industrials 168,603,796 —­ 28 Information technology 457,024,087 —­ —­ Materials 55,981,194 —­ —­ Real estate 32,437,850 —­ —­ Telecommunication services 36,268,452 —­ —­ Utilities 42,900,768 —­ —­ Total common stocks Convertible bonds and notes —­ 3,298,838 —­ Convertible preferred stocks —­ 11,181,060 —­ Warrants 639,747 —­ —­ Short-term investments 28,268,726 48,029,150 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 32 Investors Fund Statement of assets and liabilities 7/31/17 ASSETS Investment in securities, at value, including $46,817,074 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,493,787,357) $1,898,596,546 Affiliated issuers (identified cost $76,297,876) (Notes 1 and 5) 76,297,876 Foreign currency (cost $23) (Note 1) 23 Dividends, interest and other receivables 2,120,408 Receivable for shares of the fund sold 594,946 Receivable for investments sold 17,531,839 Prepaid assets 57,147 Total assets LIABILITIES Payable for investments purchased 16,528,294 Payable for shares of the fund repurchased 1,281,825 Payable for compensation of Manager (Note 2) 901,625 Payable for custodian fees (Note 2) 11,608 Payable for investor servicing fees (Note 2) 831,599 Payable for Trustee compensation and expenses (Note 2) 924,419 Payable for administrative services (Note 2) 7,863 Payable for distribution fees (Note 2) 408,628 Collateral on securities loaned, at value (Note 1) 48,029,150 Other accrued expenses 219,309 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,758,452,411 Undistributed net investment income (Note 1) 20,516,291 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (257,723,569) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 404,809,332 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Investors Fund 33 Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,515,842,090 divided by 58,672,761 shares) $25.84 Offering price per class A share (100/94.25 of $25.84) * $27.42 Net asset value and offering price per class B share ($31,220,456 divided by 1,353,831 shares) ** $23.06 Net asset value and offering price per class C share ($58,468,035 divided by 2,409,781 shares) ** $24.26 Net asset value and redemption price per class M share ($18,177,718 divided by 749,357 shares) $24.26 Offering price per class M share (100/96.50 of $24.26) * $25.14 Net asset value, offering price and redemption price per class R share ($1,495,610 divided by 58,478 shares) $25.58 Net asset value, offering price and redemption price per class R6 share ($20,415,392 divided by 774,415 shares) $26.36 Net asset value, offering price and redemption price per class Y share ($280,435,164 divided by 10,689,579 shares) $26.23 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 34 Investors Fund Statement of operations Year ended 7/31/17 INVESTMENT INCOME Dividends (net of foreign tax of $95,372) $41,486,604 Interest (including interest income of $223,396 from investments in affiliated issuers) (Note 5) 311,120 Securities lending (net of expenses) (Notes 1 and 5) 194,690 Total investment income EXPENSES Compensation of Manager (Note 2) 10,222,414 Investor servicing fees (Note 2) 3,519,499 Custodian fees (Note 2) 31,205 Trustee compensation and expenses (Note 2) 109,875 Distribution fees (Note 2) 4,720,807 Administrative services (Note 2) 55,613 Other 609,546 Total expenses Expense reduction (Note 2) (53,730) Net expenses Net investment income Net realized gain on securities from unaffiliated issuers (Notes 1 and 3) 163,286,776 Net realized loss on foreign currency transactions (Note 1) (13,227) Net unrealized appreciation of securities in unaffiliated issuers during the year 135,836,222 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 227 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Investors Fund 35 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $22,777,185 $21,190,946 Net realized gain on investments and foreign currency transactions 163,273,549 22,638,885 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 135,836,449 (73,253,781) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,923,695) (21,558,644) Class B (148,645) (310,030) Class C (236,433) (538,027) Class M (105,609) (229,369) Class R (2,877) (30,824) Class R5 — (279) Class R6 (255,300) (330,684) Class Y (2,877,290) (4,041,460) Decrease from capital share transactions (Note 4) (163,751,238) (114,895,121) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,786,468,369 1,957,826,757 End of year (including undistributed net investment income of $20,516,291 and $17,922,387, respectively) The accompanying notes are an integral part of these financial statements. 36 Investors Fund This page left blank intentionally. Investors Fund 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ July 31, 2017­ $21.91­ .29­ 3.88­ d 4.17­ (.24) $25.84­ 19.14­ d $1,515,842­ 1.04­ 1.24­ 52­ July 31, 2016­ 22.46­ .25­ (.49) (.31) 21.91­ 1,429,932­ 1.05­ e 1.20­ e 33­ July 31, 2015­ 20.73­ .20­ 1.73­ 1.93­ (.20) 22.46­ 9.32­ 1,590,907­ 1.03­ .92­ 44­ July 31, 2014­ 17.64­ .21­ 3.09­ 3.30­ (.21) 20.73­ 18.84­ 1,508,086­ 1.08­ 1.09­ 63­ July 31, 2013­ 13.89­ .20­ 3.70­ 3.90­ (.15) 17.64­ 28.29­ 1,364,640­ 1.14­ 1.28­ 77­ Class B­ July 31, 2017­ $19.59­ .11­ 3.45­ d 3.56­ (.09) $23.06­ 18.21­ d $31,220­ 1.79­ .50­ 52­ July 31, 2016­ 20.10­ .08­ (.44) (.15) 19.59­ 34,944­ 1.80­ e .45­ e 33­ July 31, 2015­ 18.58­ .03­ 1.54­ 1.57­ (.05) 20.10­ 8.46­ 42,998­ 1.78­ .18­ 44­ July 31, 2014­ 15.84­ .06­ 2.77­ 2.83­ (.09) 18.58­ 17.93­ 47,935­ 1.83­ .35­ 63­ July 31, 2013­ 12.48­ .08­ 3.32­ 3.40­ (.04) 15.84­ 27.35­ 51,200­ 1.89­ .55­ 77­ Class C­ July 31, 2017­ $20.60­ .11­ 3.64­ d 3.75­ (.09) $24.26­ 18.24­ d $58,468­ 1.79­ .49­ 52­ July 31, 2016­ 21.18­ .09­ (.48) (.19) 20.60­ 56,542­ 1.80­ e .44­ e 33­ July 31, 2015­ 19.59­ .03­ 1.64­ 1.67­ (.08) 21.18­ 8.51­ 52,357­ 1.78­ .16­ 44­ July 31, 2014­ 16.70­ .06­ 2.93­ 2.99­ (.10) 19.59­ 17.93­ 40,199­ 1.83­ .33­ 63­ July 31, 2013­ 13.16­ .08­ 3.50­ 3.58­ (.04) 16.70­ 27.31­ 34,080­ 1.89­ .53­ 77­ Class M­ July 31, 2017­ $20.58­ .16­ 3.65­ d 3.81­ (.13) $24.26­ 18.56­ d $18,178­ 1.54­ .74­ 52­ July 31, 2016­ 21.12­ .14­ (.47) (.21) 20.58­ 17,863­ 1.55­ e .71­ e 33­ July 31, 2015­ 19.52­ .09­ 1.61­ 1.70­ (.10) 21.12­ 8.73­ 23,661­ 1.53­ .42­ 44­ July 31, 2014­ 16.63­ .11­ 2.91­ 3.02­ (.13) 19.52­ 18.26­ 22,649­ 1.58­ .59­ 63­ July 31, 2013­ 13.10­ .11­ 3.50­ 3.61­ (.08) 16.63­ 27.67­ 20,852­ 1.64­ .78­ 77­ Class R­ July 31, 2017­ $21.57­ .24­ 3.82­ d 4.06­ (.05) $25.58­ 18.83­ d $1,496­ 1.29­ 1.02­ 52­ July 31, 2016­ 22.07­ .20­ (.49) (.21) 21.57­ 2,774­ 1.30­ e .98­ e 33­ July 31, 2015­ 20.39­ .14­ 1.70­ 1.84­ (.16) 22.07­ 9.03­ 4,559­ 1.28­ .66­ 44­ July 31, 2014­ 17.37­ .16­ 3.04­ 3.20­ (.18) 20.39­ 18.53­ 3,641­ 1.33­ .83­ 63­ July 31, 2013­ 13.68­ .15­ 3.66­ 3.81­ (.12) 17.37­ 28.03­ 2,871­ 1.39­ 1.00­ 77­ Class R6­ July 31, 2017­ $22.35­ .40­ 3.94­ d 4.34­ (.33) $26.36­ 19.57­ d $20,415­ .65­ 1.63­ 52­ July 31, 2016­ 22.90­ .34­ (.49) (.40) 22.35­ 17,563­ .65­ e 1.60­ e 33­ July 31, 2015­ 21.13­ .29­ 1.76­ 2.05­ (.28) 22.90­ 9.74­ 19,178­ .64­ 1.31­ 44­ July 31, 2014­ 17.98­ .30­ 3.15­ 3.45­ (.30) 21.13­ 19.32­ 15,633­ .66­ 1.51­ 63­ July 31, 2013­ 14.10­ .23­ f 3.82­ 4.05­ (.17) 17.98­ 28.98­ 13,890­ .66­ 1.32­ f 77­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Investors Fund Investors Fund 39 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class Y­ July 31, 2017­ $22.24­ .36­ 3.93­ d 4.29­ (.30) $26.23­ 19.41­ d $280,435­ .79­ 1.49­ 52­ July 31, 2016­ 22.81­ .31­ (.50) (.38) 22.24­ 226,851­ .80­ e 1.44­ e 33­ July 31, 2015­ 21.06­ .25­ 1.76­ 2.01­ (.26) 22.81­ 9.57­ 224,149­ .78­ 1.10­ 44­ July 31, 2014­ 17.91­ .26­ 3.14­ 3.40­ (.25) 21.06­ 19.15­ 65,749­ .83­ 1.33­ 63­ July 31, 2013­ 14.10­ .24­ 3.76­ 4.00­ (.19) 17.91­ 28.63­ 50,187­ .89­ 1.54­ 77­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a non-recurring litigation payment received by the fund from Household International which amounted to the following amounts per share outstanding on May 8, 2017: Per share Class A $0.18 Class B 0.16 Class C 0.17 Class M 0.17 Class R 0.18 Class R6 0.19 Class Y 0.19 This payment resulted in an increase to total returns of 0.83% for the year ended July 31, 2017. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. f The net investment income ratio and per share amount shown for the period ending may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 40 Investors Fund Investors Fund 41 Notes to financial statements 7/31/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through July 31, 2017. Putnam Investors Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. Effective February 1, 2016, the fund terminated its classR5 shares. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 42 Investors Fund Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from Investors Fund 43 foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $48,029,150 and the value of securities loaned amounted to $46,817,074. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 44 Investors Fund The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2017, the fund had a capital loss carryover of $258,640,740 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $258,640,740 N/A $258,640,740 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from the expiration of a capital loss carryover, from nontaxable dividends and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,633,432 to decrease undistributed net investment income, $15,297,442 to decrease paid-in capital and $16,930,874 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $462,334,283 Unrealized depreciation (56,607,923) Net unrealized appreciation 405,726,360 Undistributed ordinary income 20,516,291 Capital loss carryforward (258,640,740) Cost for federal income tax purposes $1,569,168,062 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Investors Fund 45 For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.556% of the fund’s average net assets. Putnam Management has contractually agreed, through November 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,826,447 ClassR 3,237 ClassB 64,635 ClassR6 9,506 ClassC 112,194 ClassY 468,499 ClassM 34,981 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,833 under the expense offset arrangements and by $50,897 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,403, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 46 Investors Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following share classes pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum%”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $3,661,153 ClassB 1.00% 1.00% 334,258 ClassC 1.00% 1.00% 581,202 ClassM 1.00% 0.75% 135,876 ClassR 1.00% 0.50% 8,318 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $83,760 and $696 from the sale of classA and classM shares, respectively, and received $21,413 and $860 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $54 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $935,449,175 $1,075,395,322 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Investors Fund 47 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 1,572,647 $37,526,139 3,277,617 $68,719,056 Shares issued in connection with reinvestment of distributions 588,768 13,788,988 930,393 19,919,729 2,161,415 51,315,127 4,208,010 88,638,785 Shares repurchased (8,756,144) (207,323,908) (9,769,688) (203,169,082) Net decrease YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 116,423 $2,416,165 175,497 $3,268,893 Shares issued in connection with reinvestment of distributions 6,945 145,909 15,727 302,591 123,368 2,562,074 191,224 3,571,484 Shares repurchased (553,429) (11,761,209) (546,174) (10,169,337) Net decrease YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 220,616 $4,866,183 816,882 $16,138,101 Shares issued in connection with reinvestment of distributions 10,003 221,159 24,557 496,797 230,619 5,087,342 841,439 16,634,898 Shares repurchased (565,002) (12,672,769) (569,460) (11,082,640) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 9,725 $217,769 30,585 $594,405 Shares issued in connection with reinvestment of distributions 4,562 100,680 10,955 221,080 14,287 318,449 41,540 815,485 Shares repurchased (132,742) (2,981,807) (293,935) (5,757,862) Net decrease 48 Investors Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 14,033 $333,247 16,197 $332,796 Shares issued in connection with reinvestment of distributions 113 2,633 1,388 29,302 14,146 335,880 17,585 362,098 Shares repurchased (84,299) (1,852,258) (95,531) (1,942,380) Net decrease PERIOD ENDED 7/31/16* ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 12 279 12 279 Shares repurchased (755) (15,169) Net decrease YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR6 Shares Amount Shares Amount Shares sold 58,036 $1,407,408 34,896 $731,193 Shares issued in connection with reinvestment of distributions 10,709 255,300 15,183 330,684 68,745 1,662,708 50,079 1,061,877 Shares repurchased (80,238) (1,946,136) (101,522) (2,185,094) Net decrease YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 3,875,162 $94,172,004 3,451,110 $73,348,050 Shares issued in connection with reinvestment of distributions 117,452 2,789,488 172,719 3,748,000 3,992,614 96,961,492 3,623,829 77,096,050 Shares repurchased (3,503,423) (83,456,223) (3,250,633) (68,754,513) Net increase * Effective February 1, 2016, the fund terminated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned 768 classR6 shares of the fund (0.10% of classR6 shares outstanding), valued at $20,244. Investors Fund 49 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and Fair Fair value as Purchase Sale Investment value as Name of affiliate of 7/31/16 cost proceeds income of 7/31/17 Short-term investments Putnam Cash Collateral Pool, LLC * $38,099,275 $423,184,479 $413,254,604 $317,414 $48,029,150 Putnam Short Term Investment Fund ** 19,934,860 311,509,280 303,175,414 223,396 28,268,726 Total Short-term investments * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1).Investment income shown is included in securities lending income on the Statement of operations. There were no realized or unrealized gains or losses during the period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Warrants (number of warrants) 470,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Investments $639,747 Payables $— Total $— 50 Investors Fund The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (Note 1) (there were no realized gains or losses on derivative instruments): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $214,563 $214,563 Total Note 8: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. Investors Fund 51 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $31,535 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. 52 Investors Fund Investors Fund 53 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2017, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 54 Investors Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
